Title: From George Washington to Harry Dorsey Gough, 23 August 1797
From: Washington, George
To: Gough, Henry (Harry) Dorsey

 

Sir,
Mount Vernon 23d Augt 1797.

I feel, sensibly, your kind & polite attention to me, in the presentation of a bull calf of your improved breed. A very fine one indeed it is, and merits my particular thanks, which I pray you to accept.
My stock of all sorts has been much neglected during my eight year⟨s⟩ residence from home, and will take more time than in the usual course of nature will be allowed me, to improve them much; but with the means you have been so good as to furnish me, and other aids, I shall, by proper attention put my black cattle into a way of improvement.
I am sorry to hear of the disease & consequent degeneracy of your Sheep. Before I left home in the spring of 1789 I had improved that species of my stock so much as to get 5 1/4 lbs. of Wool as the average of the fleeces of my whole flock; and at the last shearing they did not yield me 2 1/2 lbs. By procuring (if I am able) good Rams and giving the necessary attention, I hope to get them up again; for they are with me, as you have declared them to be with you, that part of my Stock in which I most delight. With esteem & regard I have the honor to be Sir Your Most Obedt Serv⟨t⟩

Go: Washington

